Citation Nr: 9928477	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to July 21, 1989, for 
the grant of service connection and award of compensation for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a June 1996 statement, the veteran indicated that he had a 
disorder from exposure to Agent Orange for which service 
connection should be granted; however, he did not specify the 
disorder.  Previously, service connection for various 
disorders claimed as secondary to exposure to Agent Orange 
was denied.  On May 12, 1997, the veteran was informed of an 
overpayment of $3,588.  On May 21, 1997, the RO received a 
financial status report and a statement from the veteran in 
which he asked for a waiver of his indebtedness.  This claim 
does not appear to have been adjudicated; however, service 
connection for PTSD was subsequently granted and a 100 
percent disability rating was assigned, effective July 21, 
1989.  These matters are referred to the RO for appropriate 
action.


REMAND

In an August 1971 statement, the veteran filed service 
connection for a psychiatric disorder.  On an August 1971 VA 
examination, anxiety reaction was diagnosed.  The RO denied 
service connection for anxiety reaction in a September 1971 
rating decision.  He was notified of that decision in 
November 1971.  In a March 1972 statement, the veteran 
described the symptoms of his psychiatric disorder.  

In a June 1972 rating decision, the San Juan RO held that the 
evidence did not warrant a change in the previous 
determination.  Notice of that decision was sent in a letter 
dated June 26, 1972.  In a July 1972 VA Form 07-3288, the 
veteran referred to June 26, 1972, authorized the release of 
records to a veterans service officer, stating that the 
purpose was to plan the action which he must take based on 
the evidence because he "not agree with Veterans 
Administration decision."  On September 20, 1972, the RO 
wrote to the veteran asking for more specific information 
regarding in-service treatment and stated "In regard to your 
notice of disagreement, it is being given appropriate 
attention." (emphasis added).

In a statement dated March 2, 1973, the veteran said, "This 
is to request a review of my comp claim for nervous 
[condition]."  He reported being under treatment and asked 
for an "appointment so that a proper and fair evaluation and 
decision be made (sic) in my case."  In an August 1973 
confirmed rating decision, it was noted that the veteran was 
treated for a nonservice-connected psychiatric disorder.  The 
RO informed the veteran in August 1973 that no change was 
warranted in the previous determination.  On a December 1973 
VA examination, it was reported that "the rigors of active 
warfare cause nervousness."  The examiner indicated that the 
veteran "had been very nervous for several years."  Anxiety 
neurosis was diagnosed.  In January 1974 the RO confirmed the 
September 1971 rating decision and informed of the veteran 
later that month.  

Based on the above information, there is a question of 
whether the September 1971/June 1972 rating decisions became 
final.   

In a February 1999 statement from the veteran and his 
representative and at his February 1999 videoconference 
hearing before a member of the Board, the veteran raised the 
issue of clear and unmistakable in the September 1971 rating 
decision in which service connection was denied for a nervous 
condition.  This issue is inextricably intertwined with the 
issue of an earlier effective date for the grant of service 
connection for PTSD.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

In light of the above, this case is REMANDED for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should review the claims 
folder and specifically determine on the 
record whether the veteran filed a notice 
of disagreement with either the September 
1971 rating decision or the June 1972 
rating decision.  If it is determined 
that he did, his claim was pending since 
then.  The RO's attention is directed to 
the September 20, 1972 RO letter to the 
veteran referring to his "notice of 
disagreement" for an explanation of that 
reference.   

3.  If the RO determines that the 
September 1971 rating decision was final, 
the RO should adjudicate whether there 
was clear and unmistakable error in the 
September 1971 rating decision in which 
service connection for anxiety reaction 
was denied.  If the RO determines that 
there was no clear and unmistakable error 
in the September 1971 rating decision, 
the veteran should be notified of the 
requirement to file a notice of 
disagreement.

4.  After completion of the above, if the 
veteran's claim for an earlier effective 
date is not satisfied in full, and the 
time for any necessary notice of 
disagreement has passed, the RO should 
issue a supplemental statement of the 
case, with opportunity to respond.  The 
case should then be returned to the Board 
consistent with appellate procedures.  No 
action is required of the appellant until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











